            Case 2:20-cv-00687-CDJ Document 14 Filed 06/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANTE JACKSON,                                :
    Plaintiff,                                :
                                              :                       CIVIL ACTION
       v.                                     :                       NO. 20-0687
                                              :
CORRECTIONAL OFFICER BUENO, et al.,           :
    Defendants.                               :

                                         ORDER

       AND NOW, this 2nd day of June, 2020, upon consideration of Plaintiff Dante Jackson’s

Motion to Proceed In Forma Pauperis (ECF No. 11) and Prisoner Trust Fund Account Statement

(ECF No. 12) filed May 29, 2020; it appearing that Plaintiff was previously granted leave to

proceed in forma pauperis (see ECF No. 10), it is hereby ORDERED that Plaintiff’s Motion to

Proceed In Forma Pauperis (ECF No. 11) is DENIED as MOOT.



                                                        BY THE COURT:




                                                        /s/ C. Darnell Jones, II
                                                        C. DARNELL JONES, II        J.
